PD-1069-15
                                                  COURT OF CWMNAL abSIijj
                                                      AUG 18 2015

                                                  Abel Acosta, Cle*




         Ex. PWtat. rii^ &vL«ej^. flfpL'cJtu^f

     F^m. 7Ae_3k^77» SSIjzK-.'cJrCGav-i-              FfL FD IN
                        cA                  C0URT OF CRIMINAL APPEALS

                                                  Abel Acosta, Clerk
      Tw/a_L Ca^tse- Mcs. Loil- ^/3/x 2.5*2.-A-